Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 12, 17, and all associated dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of a roof vent as recited in Claim 1 specifically:
the structural and operative relationship between the center section, the first end section, and the second end section.  The prior art does not teach alone, or provide motivation to modify, the top and bottom layers of the first end section and the top and bottom layers of the second end section to comprise undulating rows with peaks and valleys.  
The art of record fails to render obvious the claimed combination of a roof vent as recited in Claim 12 specifically:
the structural and operative relationship between the center section, the first end section, and the second end section. Specifically, the prior art does teach or suggest the height of the second spacing elements to be less than the height of the first spacing elements. 
The art of record fails to render obvious the claimed combination of a roof as recited in Claim 17 specifically:
the structural and operative relationship between the sloping roof planes and the vent comprising the center section, the first end section, and the second end section.  The prior art does not teach alone, or provide motivation to modify, the top and bottom layers of the first end section and the top and bottom layers of the second end section to comprise undulating rows with peaks and valleys.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The Applicant’s Terminal Disclaimer, filed 07/14/2021, has overcome the nonstatutory double patenting rejection on record.  In light of the Terminal Disclaimer, the rejection has been withdrawn. 
Applicant’s arguments, see Remarks filed 07/14/2021, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/D.K.T./
Examiner, Art Unit 3762
09/27/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746